DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10964981. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach a battery module comprising: a plurality of battery cells including a first battery cell and a second battery cell, stacked on the first battery cell; a cooling fin including a first cooling part contacting an upper surface of the first battery cell and a lower surface of the second battery cell, and a second cooling part extending from both
side surfaces of the first cooling part; and a side cooling fin transferring heat of the cooling fin to the heat sink located in the lower portion of the side cooling fin, wherein the cooling fin contacts a side surface of the first battery cell and a side surface of the second battery cell, respectively.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the heat sink" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

7.	Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over An (KR Publication 2016-0068446).
An discloses a battery module comprising a plurality of stacked battery cells, cooling plates 138 in between the adjacent battery cells, and a conductive plate 140 on the side of the cells that connects the cooling plates 138 to a cooling base plate 150 at the bottom of the stack of cells, wherein the cooling plates 138 extend from the sides of the cells and bend over to contact the side of the cells (Pages 3-4 and Fig. 5), as recited in claim 1 of the present invention.  An also discloses that a heat conductive member 148 can be placed between the cooling plates 138 and the conductive plate 140 (Page 4 and Fig. 5), as recited in claim 3 of the present invention.  Fig. 4 shows that the bottom of the heat conductive member 148 is formed between the cooling base plate 150 and the conductive plate 140, as recited in claim 5 of the present invention.  Regarding claim 2, An shows in Fig. 6 that a lower plate 160 is formed between the stack of cells and the cooling base plate 150, which would insulate the cells from the cooling base plate 150.
An fails to specifically state that a horizontal length of the battery cells is formed to be longer than a vertical length.
An shows in Fig. 5 that the length of the cells horizontally seems much larger than the length of the cells vertically in a stacked direction.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the horizontal length of the cells of An could be .
8.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over An (KR Publication 2016-0068446) in view of Kim (KR Publication 2015-0035270). 
The teachings of An have been discussed in paragraph 7 above.
An fails to disclose that the conductive plate 140 has notch grooves corresponding to each battery cell, wherein the notch grooves increase in size as the approach the cooling base plate.
Kim discloses a battery pack comprising a plurality of secondary batteries, and a plurality of cooling fins between adjacent batteries, wherein the cooling fin comprises two or more grooves, which increase in size as they approach a heat sink at the bottom of a stack of batteries (Page 3), as recited in claim 6 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have included the increasingly larger grooves in the conductive plate 140 of An because Kim teaches this improves the cooling efficiency of the cooling plates and cooling system.
9.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over An (KR Publication 2016-0068446) in view of Yamamoto (JP Publication 2016-058285).
The teachings of An have been discussed in paragraph 7 above.
An fails to disclose that the cooling plates are formed by dividing a part of the portion between the cells.
Yamamoto discloses a battery module comprising a plurality of battery cells and a plurality of radiator plates 30 in between the cells, wherein the radiator plates 30 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have divided the cooling plates 138 of An into pieces because Yamamoto teaches that this improves heat dissipation from the cells to outside of the module.
Allowable Subject Matter
10.	Claims 4, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722